Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the Patent Board Decision on 10/14/2021 with a priority date of 10/17/2016.
Claims 1, 3-7, 10, 11, and 13-20  are allowable. Claims 2, 8, 9 and 12 are cancelled.

Response to Amendments
Examiner adopts the PTAB decision on 10/14/2021 regarding 35 USC 101, which means claims 1, 3-7, 10, 11, and 13-20 overcome the 35 USC 101 rejection. Specifically, Examiner is not able to provide evidence that the arrangement of decision engines carrying out reinforcement machine learning models, was well- understood, routine, and conventional to a skilled artisan at the time of filing. Therefore, this finding of fact is not made in this instance.
Claims 1, 3-7, 10, 11, and 13-20 overcome the art of record and the claims are allowable.

Reason for Allowance Over the Art of Record
Claim 1: The claim describes using successive scoring operations with respective models, and includes a set of offers having multiple characteristics where each characteristic has more than one value. A request is received to score offers against a set of criteria. The scoring includes at least three scoring operations where each scoring operation determines scores for different possible values of one of the multiple characteristics. The scoring is carried out by “Each scoring operation comprises selecting the value for one of the multiple characteristics having the highest score and wherein the selected value is said result of at least one previous scoring operation used as a variable in one or more subsequent scoring operations.” The variables for the second scoring operation and any subsequent scoring operation includes scores for all characteristics scored in the previous scoring operation and scoring an additional characteristic not scored in the previous scoring operations. The claim recites the scores are used in some way to select one or more offers, and the claim collects response data relating offers and transmits the response data.
	Claim 10 describes using linked decision engines and includes selection between offers having multiple characteristics. A request is received to score offers against a set of criteria. Three selection operations are performed by a respective decision engine each resulting in the selection of at least one offer. “Each decision engine performs a scoring operation on a characteristic and selects the value of one characteristic having the highest score and wherein the selected value is said result of at least one previous scoring operation used in one or more subsequent scoring operations.” The claims recite that each decision engine makes a selection from a plurality of offers based on a plurality of input variables and for at least one decision engines the input variables include scores for all characteristics scored in the previous scoring operation and scoring an additional characteristic not scored in the previous scoring operations. The claim also collects response data relating offers and transmits the response data.
Claim 16 describes a series of selection operations carried out by models executed by decision engines including variables and response data. A request is received for a selection of a combination of two or more offers with each offer having multiple characteristics. “Each decision engine performing a scoring operation comprising selecting the value for one of the multiple characteristics having the highest score and wherein the selected value is said result of at least one previous scoring operation used as a variable in one or more subsequent scoring operations; the location characteristic determining a location on a computer for the offer.” The variables for the second scoring operation and any subsequent scoring operation includes scores for all characteristics scored in the previous scoring operation and scoring an additional characteristic not scored in the previous scoring operations. The claim recites outputting a signal identifying the selected offers, and the claim collects response data relating offers and transmits the response data.	
The claims differ in scope but all include at least three scoring operations “selecting the value for one of the multiple characteristics having the highest score and wherein the selected value is said result of at least one previous scoring operation used as a variable in one or more subsequent scoring operations.” Claim 1 uses the scores to select an offer, Claim 10 says each engine is programed to select an offer based on variable and at least one of engines include scores as variables, which results in an offer being selected, and Claim 16 selects an offer in each selection operation so there is at least three offers selected and at least one of the models includes scores as variables. 
	For example, the characteristic is A which can have the values X, Y or Z. The scoring operation selects X because it has the highest score and wherein X is the result of at least one previous scoring operation used as a variable in one or more subsequent scoring operations. The second part requires a previous scoring operation and a subsequent scoring operation. X is the result of another characteristic value having the highest score in a previous scoring operation being used as a variable in a subsequent scoring operation, which could be this scoring operation, 
	In claims 1 and 16  the value for the characteristics and the high score that are used to select the value are being used in all subsequent scoring operations. Claim 10 is slightly broader but at least one subsequent scoring operations must include both the value for the characteristics and the high score used to select the value. The specification provides examples in Figure 11 at [0109-0112] and Figure 12 at [0116-0126], specifically [0120] explains using the highest score in the next scoring operation.
	The closest art of record discloses models that predict the performance of characteristics having multiple values and generating a score for the set of features and/or a series of selections where a characteristic value is selected by a first model and subsequent models select the next feature from a pool of options limited by a previous selection, which is the concept embodied by traversing a decision tree. However, the art of record did not yield the scoring scheme set forth above. Examiner also searched for boosted learning using cascading prediction models based on the applicant’s specification [0109-0122] and Figure 10. Essentially the applicant’s linked series 

Art of Record
Subramanya et al. (U.S. 2015/0220972 A1; Hereafter: Subramanya).
Subramanya discloses a decision tree and discloses collecting data and generating probability models that include user attributes, page attributes, session attributes and ad attributes. The models are used in a decision tree type structure to predict the probability of a performance metric. Subramanya selects an ad configuration corresponding to a probability model with a favorable predicted outcome, which selects from multiple ad configurations using multiple probability models. 
In figure 5, nodes 72 are defined by different values for attributes in the set of attributes and lead nodes 74 predicts values for a change in at least one response variable (performance metric). [0061-0064] discloses examples of ad attributes that include ad type, ad location and ad context, as well as an ad configuration may be described by one or more ad attribute values. [0084-0085] discloses receiving ads and generating an impact reports for ad configurations using the models and a decision of which ad configuration to serve. For example, performance metrics of multiple ad configurations having different values for ad type, ad location and ad context are predicted using models that include these attributes with different possible values as well as other attributes (variables) such as user attributes, page attributes, and session attributes.
At nodes 72a the decision is made as to whether the particular set of attributes (characteristics and variables) falls in 72b, 74a or 72c. If the set falls in any decision node 72 then another decision is made based on the value of an additional attribute or if the attribute 
Subramanya discloses the concept of a linked models but steps do not offer a combination that results in the high score for a characteristic’s value being is used as a variable in subsequent scoring operations.
Jackson et al. (U.S. 2005/0261881 A1; Hereafter: Jackson).
At [0030] Jackson discloses evaluating designs using D1'= (WS)(S') + (WC)(C') + (WT)(T'), having each where each is a model. Jackson discloses scoring a first design, second design and third design by keeping some feature values and changing others then comparing the score for the designs. 
Chang et al. (U.S. 2012/0226700 A1; Hereafter: Chang).
The title of Chang is SEQUENTIAL ENGINE THAT COMPUTES USER AND OFFER MATCHING INTO MICRO-SEGMENTS, but what Chang discloses is segmenting users. It uses an engine sequential engine which is based on expression tree. 
Bogart et al. (U.S. 2011/0026839 A1; Hereafter: Bogart).

Purdy et al. (U.S. 2017/0262770 A1; Hereafter: Purdy).
Purdy discloses Cascade boosted predictive models where the predictive models are cascade boosted in that each model is trained on the residual of the previous model(s) with respect to the dependent variable. Figure 2B illustrates the concept and Figure 10 ties the concept to a decision tree. The cascade boosted predictive models in Purdy are the closest reference to the modeling technique that the applicant is claiming.
Hong et al. (U.S. 6,546,379 A1; Hereafter: Hong).
The cascading series of weak models is similar the arrangement of the models claimed by the applicant.
L. Wang, J. J. Lin, and D. Metzler. A cascade ranking model for efficient ranked retrieval. In ACM Conference on Research and Development in Information Retrieval (SIGIR), pages 105--114, 2011.
Wang discloses progressively more complicated stages of a content ranking and selection using a cascade model. 
Mnih et al. (U.S. 2017/0278018 A1; Hereafter: Mnih).
Training data is generated by operating on the system with a succession of actions and used to train a second neural network. Target values for training the second neural network are derived from a first neural network which is generated by copying weights of the second neural network at intervals.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Netzloff whose telephone number is (571)270-3109 and fax number is (571) 270-4109 and email is eric.netzloff@uspto.gov.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688